DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light emission controlling unit”, “a decision unit”, “transmission control unit”, “a first authentication unit”, “a second authentication unit”, “a signal processing unit”, “a light emitting unit” in claims 1-18 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogasawara Hiroshi (JP 2003-218992, hereinafter “Hiroshi”).  

Regarding claim 1, Hiroshi teaches a solid-state imaging device (camera phone in Fig. 1) comprising: 
an imaging unit (33) configured to capture a first captured image (Fig. 1 and par. [0014]); 
a light emission controlling unit configured to control emission of light from the light emitting unit (Figs. 1 & 2, par. [0026]); 
a decision unit configured to decide whether or not the emission of light is detected from within the first captured image (Fig. 2 and par. [0026]); and 
(see Figs. 4 & 5, par. [0030]-[0032], wherein transmission of video image is performed for a video call after the light emission is detected within the first captured image).

	Regarding claim 9, it is clearly seen in Hiroshi that light emitted from the light emitting unit reaches the imaging unit directly from the light emitting unit or after reflected by a predetermined member (see par. [0026]).

	Regarding claim 15, as also seen in Hiroshi, the transmission controlling unit controls transmission of the second captured image or the data based on the second capture image to an application, a server apparatus, or an external recording medium (see par. [0032], wherein the second captured image is transmitted to the other end terminal which inherently includes a video call application or a recording medium). 

	Regarding claims 19 and 20, the subject matter of these claims are also met by the discussion in claim 1.  Note that “electronic equipment” is the camera phone, and “an application” is the video phone application implemented by the flowcharts shown in Figs. 4 and 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “Hiroshi” in view of Oyaizu (US 2004/0001074).

Regarding claim 10, Hiroshi teaches the emission of light is detected as discussed in claim 1 but fails to expressly disclose whether or not the emission of light is detected based on a basis of an inter-region difference in luminance in the first captured image or an inter-frame difference in luminance among multiple frames including the first captured image.  
However, the light detection is well known in the art as taught by Oyaizu.  According to Oyaizu, a change in light of an image is detected by comparing luminance values within N-th frame or inter-frame (see Oyaizu, par. [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art to configure the imaging device in Hiroshi to include the above mentioned feature to accurately detect the emission of the light in a conventional fashion. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Hiroshi” in view of Kobuse (US 2017/0272630).

Therefore, it would have been obvious to one of ordinary skill in the art to configure the imaging device in Hiroshi in view of Kobuse to detect the emission of light based on an average luminance of the capture image that falls within an appropriate range at high accuracy as mentioned by Kobuse in paragraph [0010].  

Regarding claim 14, the combined teaching of Hiroshi and Kobuse further teaches that the light emission controlling unit calculates a parameter with which, in a case where the emission of light is imaged in the first captured image, the average luminance value of the first captured image falls within the appropriate range, and controls the emission of light on a basis of the parameter (see Kobuse, par. [0010], [0032]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over “Hiroshi” in view of Child et al. (US 10,306,187).

Regarding claim 1, although Hiroshi is silent regarding the light emission controlling unit controls the light emitting unit to start the emission of light in a case where a person is detected from within the first captured image, such lack of teaching is compensated by Child et 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hiroshi and Child to arrive at the claimed invention so as to effectively detect a person prior to emitting light, thereby saving energy. 

Allowable Subject Matter
Claims 2-8, 12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 2, the prior art of record fails to teach or suggest the limitations of claim 2 including “a first authentication unit configured to perform, in a case where the emission of light is detected, first authentication on a basis of the second captured image, wherein the transmission controlling unit controls, in a case where the first authentication results in success, transmission of the data based on the second captured image and controls, in a case where the first authentication results in failure, transmission of the second captured image.”
Regarding claim 12, the prior art of record also fails to teach or suggest the limitations of claim 12 including “the transmission controlling unit controls, when the emission of light is detected from a first region of the first captured image, transmission of a second region different from the first region of the first captured image or data based on the second region.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697